As to the third assignment of error, however, I concur in judgment only for these reasons. In this case Detective Eugene Volk testified as a prosecution rebuttal witness concerning an oral statement which appellant had made to him. The officer recorded the statement in an official police report. He testified that he had reviewed the report before taking the witness stand. He did not use the report while testifying.
Since this officer used the police report to refresh his recollection, appellant, in her third assignment of error, claims that the trial judge erred in refusing to conduct an in camera inspection of the report after Volk testified on direct examination to determine the existence of inconsistencies between the report and his testimony.
Although the language of appellant's third assignment of error20 is directed to the trial judge's failure to conduct the requested in camera inspection of the report used by the witness to refresh his recollection, appellant, to support this assignment of error, also argues she had the right to have such inspection for the additional reason she had filed a timely pre-trial discovery motion pursuant to Criminal Rule 16(B)(1)(a)(ii).21 In that motion she sought to inspect the written summaries of all oral statements made by appellant to the prosecutor or any law enforcement officer. She did not receive them.
The transcript of proceedings indicates that appellant, *Page 201 
in requesting an in camera inspection of Volk's report, was doing so for the following reasons:
1. The witness had used the report to refresh his recollection.
2. Appellant was entitled to inspect the report as a matter of right under Criminal Rule 16(B)(1)(a)(ii).
The motion was overruled.
In the trial of a criminal case an accused's counsel is not entitled to inspect a written police report where an officer does not use the report while testifying notwithstanding the fact that he has read it to refresh his recollection prior to taking the witness stand. State v. Strain (1948), 84 Ohio App. 229;  State v. Taylor (1947), 83 Ohio App. 76.
Notations made in official police reports are a part of the prosecution's internal work product and as such are not subject to disclosure in a judicial proceeding. Kott v. Perini (1968),15 Ohio Misc. 309.
For these reasons the trial judge was correct in denying appellant's motion for an in camera inspection of the police report merely because Detective Volk had used it to refresh his recollection.
However, consideration of appellant's second argument requires further analysis. Rule 16 of the Ohio Rules of Criminal Procedure has provided expanded discovery in criminal judicial proceedings. Upon motion duly made Criminal Rule 16(B)(1)(a)(ii) provides that the prosecuting attorney must permit inspection of the written summaries of oral statements made by a defendant to a prosecutor or law enforcement officer. A motion seeking such discovery was made by the defendant in this case.
Criminal Rule 16(B)(2), however, specifies information possessed by the prosecutor which is not subject to disclosure.22 Clearly this provision does not authorize or require *Page 202 
the disclosure of internal documents made by the prosecuting attorney or state agents in connection with the prosecution or investigation of a case except as otherwise specifically provided in the rule itself. In my view there is nothing contained in Criminal Rule 16(B)(1)(g)23 which requires the court to conduct an in camera inspection of material which is not subject to disclosure under Criminal Rule 16(B)(2).
Criminal Rule 16(B)(1)(g) which requires an in camera inspection of witness' statements by a trial judge is substantially the same as prior Ohio practice enunciated in the case of State v. White (1968), 15 Ohio St.2d 146. This rule requires the trial judge to conduct an in camera inspection of a state witness' prior written or recorded statement upon completion of his direct examination to determine the existence of inconsistencies between his testimony and the statement. Criminal Rule 16(B)(1)(g) is not applicable to reports, memoranda or other internal documents made by the prosecuting attorney or his agents in connection with the investigation or prosecution of a case. Criminal Rule 16(B)(2).
However, where a defendant, pursuant to Criminal Rule 16(B)(1)(a)(ii), has filed a motion for discovery requesting inspection of the written summaries of oral statements made by him to a prosecutor or police officer, the prosecuting *Page 203 
attorney has a duty to permit such inspection without delay. The failure to do so may have an adverse effect upon a defendant's defense. For example, it may influence his decision in making a plea or in deciding whether or not to take the witness stand in the event of trial. It would be grossly unfair if the defendant were led to believe that no such statement exists and thereafter be confronted with one during trial. It is this type of situation which the criminal rules were expressly designed to prevent. When a defendant possesses this information he then has the ability to make a knowing and intelligent decision as to his course of conduct before and during trial.
Under the provision of Criminal Rule 16(D)24 the prosecuting attorney, immediately upon its discovery, had the duty to permit defense counsel to inspect the written summary of defendant's oral statement contained in Detective Volk's written police report. Absent such inspection, the trial judge, to insure the defendant a fair trial, also had the duty to order the inspection of Detective Volk's report or at a minimum to conduct an in camera inspection of that report.
Since the defendant was not permitted to inspect the report and since the trial judge failed to conduct an in camera inspection thereof to determine the existence of inconsistencies between the report and the witness' testimony, appellant's third assignment of error is well taken.
20 "The Court erred when it denied Defendant's request for an in camera inspection of the written report of a state witness who had refreshed his memory from the report before taking the stand to testify."
21 "(1) Information subject to disclosure
"(a) Statement of defendant or co-defendant. Upon motion of the defendant, the court shall order the prosecuting attorney to permit the defendant to inspect and copy or photograph any of the following which are available to, or within the possession, custody, or control of the state, the existence of which is known or by the exercise of due diligence may become known to the prosecuting attorney * * *.
"(ii) Written summaries of any oral statement, or copies thereof, made by the defendant or co-defendant to a prosecuting attorney or any law enforcement officer * * *."
22 "Information not subject to disclosure. Except asprovided in subsections (B)(1)(a), (b), (d), (f) and (g), this rule does not authorize the discovery or inspection of reports, memoranda, or other internal documents made by the prosecuting attorney or his agents in connection with the investigation or prosecution of the case, or of statements made by witnesses or prospective witnesses to state agents." (Emphasis added.)
23 "In camera inspection of witness' statement. Upon completion of a witness' direct examination at trial, the court on motion of the defendant shall conduct an in camera inspection of the witness' written or recorded statement with the defense attorney and prosecuting attorney present and participating, to determine the existence of inconsistencies, if any, between the testimony of such witness and the prior statement.
"If the court determines that inconsistencies exist, the statement shall be given to the defense attorney for use in cross-examination of the witness as to the inconsistencies.
"If the court determines that inconsistencies do not exist the statement shall not be given to the defense attorney and he shall not be permitted to cross-examination or comment thereon. * * *"
24 "(D) Continuing duty to disclose
"If, subsequent to compliance with a request or order pursuant to this rule, and prior to or during trial, a party discovers additional matter which would have been subject to discovery or inspection under the original request or order, he shall promptly make such matter available for discovery or inspection, or notify the other party or his attorney or the court of the existence of the additional matter, in order to allow the court to modify its previous order, or to allow the other party to make an appropriate request for additional discovery or inspection."